DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 1/25/2021, is acknowledged.  Claims 2-9 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “wherein one or more of the following properties of the membrane are improved in comparison with a membrane that is the same but without the nanoparticles: inhibition of microbial growth on the membrane; gas permeability; and gas selectivity; wherein said inhibition of microbial growth on the membrane is improved due to the presence of the nanoparticles; and either or both gas permeability and gas selectivity are improved due to the production of interfacial voids in the polymer film.”  This is considered a functional limitation.  While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b).  Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear.  Further, it is a vice of functional claiming "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty." General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938). 
In this instance, one of ordinary skill in the art cannot determine what structure, material or act in the claim brings about the intend result(s).  Although the claim states the improvement is a result of the voids in the polymer film, capsules comprising indigestible, biocompatible polymers with interfacial voids caused by nanoparticle are well-known in the art, as demonstrated in the rejections below, and would be expected to have the same result over capsules without nanoparticles.  Accordingly, one of ordinary skill in the art is at a loss to know what an anticipatory reference would need to disclose in order to satisfy these claim limitations.
	Insofar as claims depend from claim 9, they are indefinite.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US 2013/0289368) in view of Freedman et al. (U.S. Patent No. 7,510,595).  
	Regarding claim 9, Covington et al. “relates to diagnostic devices, which are capable of characterizing gases and other volatile organic compounds (VOCs) present in the gastrointestinal tract, for diagnosing diseases.”  Abstract.  “The device preferably has a size and shape which approximately resembles a capsule or pill.”  Para. [0025].  Further, Covington et al. teaches that “gas sensors [] are disposed within a gas permeable membrane or packaging [] which allows only gas and VOCs to pass therethrough, and prevents bodily fluids from passing therethrough.” Para. [0057].  Gore-Tex or Vacol are disclosed as examples of membrane.  See Id.  Thus, Covington et al. teaches “a container including a wall comprising an indigestible, biocompatible polymer and being adapted to house at least one electronic or sensor device contained within the capsule.”  
Covington et al. does not teach “wherein the membrane comprises a polymer film incorporating one or more kinds of nanoparticles, the nanoparticles producing interfacial voids in the polymer film, wherein one or more of the following properties of the membrane are improved in comparison with a membrane that is the same but without the nanoparticles.”   However, Covington et al. does teach that “[i]t is possible to create the membrane by controlling the hydrophilic/hydrophobic nature and micro-porosity of the material used.”  Para. [0057].
Freedman et al. teaches “a nanoparticle filled polymer having similar gas selectivity and greater gas permeability than the native polymer.”  Abstract.  In particular, Freedman et al. teaches that “the nanoparticles have been shown to increase the permeability of the membrane towards permanent gases.”  Col. 15, lines 19-21.  Freedman et al. does not teach “the nanoparticle producing interfacial voids in the polymer film.”  However, whether Freedman et al. expressly teaches this limitation is immaterial for the following reasons.  As preliminary matter, this limitation renders the claim a product-by-process limitation.  The determination of the patentability is based on the product itself and not the process recited in the claims. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, Freedman et al. teaches a nanoparticle fill polymer having similar gas selectivity and greater gas permeability than the native polymer, which not only is an aspect of the claim, but Freedman et al. also makes it clear that the increase in permeability is due to the nanoparticles.  Accordingly, it is believed that the product in the product-by-process claim is the same as or obvious from the product of the prior art.  That being said, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Covington et al. and Freedman et al. and reach the instant claims.   The modification would be simply a matter of applying a known technique to a known device ready for improvement to yield predictable results.  Here, Covington et al. teaches the base components of the capsule adapted to be introduced into an environment containing liquid which has a membrane polymer.  Freedman et al. teaches a known method of incorporation metal oxide in polymers to adjust their permeability to gases and vapors. A skilled artisan motivated by the desire to improve upon or diversify the application of Covington et al.'s composition need only turn to the Freedman et al. reference and incorporate its method with the base composition of Covington et al. which would have rendered predictable results to one of ordinary skill in the art.
Regarding claim 2, Freedman et al. teaches metal oxide filled polyacetylenes.  See Col. 7, lines 61
Regarding claim 3, insofar as Freedman et al. does not teach reduced permeability to hydrogen and methane, the modification of Covington et al.’s capsule with Freedman et al.’s composition would be expected to exhibit such feature because it comprises the same materials and combination as recited by the instant claims. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”) 
Regarding claim 5, insofar as Freedman et al. does not teach reduced permeability to hydrogen and hydrogen disulphide, the modification of Covington et al.’s capsule with Freedman et al.’s composition would be expected to exhibit such feature because it comprises the same materials and combination as recited by the instant claims. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”) 
Regarding claims 4 and 6, Freedman et al. relates to metal oxide nanoparticle filled polymers the combination of which can adjust the overall membrane permeability to gases and vapors.   In this regard, Freedman teaches metal oxides of Fe and Cu and lanthanides, which include Mn.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US 2013/0289368) in view of Freedman et al. (U.S. Patent No. 7,510,595)  as applied to claims 2-6 and 9 above, and further in view of Ding et a. (US 2016/0214069). 
Teachings of Covington et al. and Freeman et al. are disclosed above. 
Neither teaches graphene nanoparticles (current claim 7).
Ding et al. . provides:
the thin film membrane and/or TFC membrane of the invention comprises at least one material selected from the group consisting of cellulose acetate, polysulfone, polyethersulfone, ionic liquid, self-assembled monolayers, rubbery polymer (such as a polymeric organosilicon compound or silicone, such as but not limited to PDMS), and any substituted derivatives thereof. In other embodiments, the thin film membrane and/or TFC membrane of the invention comprises at least one material prepared by polymerization, such as but not limited to polyamides, polyaramids (polyaromatic amides), polyesters, polycarbonates, polycarbamates, polyimines, polyureas, polyalcohols, polyethers, polyphosphines, and their derivatized forms including sulfonates, carbonates and halides. In yet other embodiments, the thin film membrane and/or TFC membrane of the invention further comprises at least one material selected from the group consisting of dispersed nanoparticles (including but not limited to zeolites), metal organic frameworks, graphene flakes, graphene oxide flakes, metal oxides, carbon particles, silver, and zeolitic imidazolate frameworks.

Para. [0066].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Ding et al. with the combination of Covington et al. and Freedman et al. and reach the instant claims.  The combination would be simply a matter of applying a known technique to a known device ready for improvement to yield predictable results.  Here, Covington et al. teaches the base components of the capsule adapted to be introduced into an environment containing liquid which has a membrane polymer.  Freedman et al. teaches a known method of incorporation metal oxide in polymers to adjust their permeability to gases and vapors. Further, Ding et al. teaches a known method of incorporation graphene flakes, graphene oxide flakes in thin films.
A skilled artisan motivated by the desire to improve upon or diversify the application of Covington et al.'s composition need only turn to the Freedman et al. reference and incorporate its method with the base composition of Covington et al., as well as, to the Ding et al. reference and incorporate its method with the base composition, both of which would have rendered predictable results to one of ordinary skill in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US 2013/0289368) in view of Freedman et al. (U.S. Patent No. 7,510,595)  as applied to claims 2-6 and 9 above, and further in view of over Kumar et al. (US 2010/0294024). 
Teachings of Covington et al. and Freeman et al. are disclosed above. 
Neither teaches silver, gold or platinum nanoparticles (current claim 8).
Kumar et al. teaches an encapsulated device comprising an integrated gas permeation sensor.  See Abstract. “The encapsulation for protecting the electronic component from moisture and/or oxygen may assume any suitable configuration or arrangement known in the art, such as . . . multilayer thin-film configurations . . . in which a barrier film is laid over the electronic component.”  Para. [0027].  The multilayer thin film may comprise “at least one layer having distributed therein reactive nanoparticles capable of reactive with moisture and/or oxygen to retard the permeation of moisture and/or oxygen into the encapsulation.”  Para. [0030].  “Inert nanoparticles, i.e., particles which do not react with moisture and/or oxygen, may also be included in the multilayer film.”  Id.  “Examples of materials which can be used to form inert nanoparticles include gold, copper, silver, platinum.”  Id. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Kumar et al. with the combination of Covington et al. and Freedman et al. and reach the instant claims.  The combination would be simply a matter of applying a known technique to a known device ready for improvement to yield predictable results.  Here, Covington et al. teaches the base components of the capsule adapted to be introduced into an environment containing liquid which has a membrane polymer.  Freedman et al. teaches a known method of incorporation metal oxide in polymers to adjust their permeability to gases and vapors. Further, Kumar et al. teaches a known method of incorporation inert nanoparticles to modify permeation of moisture and/or oxygen.   In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Further, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   

Conclusion
This is a continuation of applicant's earlier Application No. 15/507527.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618